Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered. 
Status of Claims
Applicant’s reply filed on 11/19/21 is acknowledged.  Claims 1, 3-5, 8-17, and 19-22 were canceled.  Claims 2, 6, 7 and 18 are pending and are under examination. 
Response to Reply
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grimberg et al. (“Grimberg,” US Pub. No. 2015/0377857, previously cited).
As to claim 18, Grimberg discloses a system comprising:

a diagnostic device comprising:
a sample holder (e.g., 18 in fig. 1 or 160 in fig. 11), moveable between a first position (occurs when Grimberg’s blood sample is between the “HIGH” and “LOW” magnetic positions by moving the blood sample adjacent the one or more fixed position magnets 162 to provide a substantially strong magnetic field to the blood sample 160. In this position, the magnets are on opposite sides of the light beam; [0031] and [0048]; or see “second position”) and a second position (occurs when blood sample is moved away from the one or more fixed position magnets 162 to a position that provides a zero-to-near-zero magnetic field to the blood sample 160.  In this position, the magnets are on opposite sides of the light beam; [0031] and [0048]; or see “first position”) and holding a biofluid sample (e.g., blood sample);
a light source (laser 12 or 154) that transmits a light beam through the sample holder at the first position and later in the second position (e.g., [0037] et seq., in FIG. 2, a baseline amount of light can pass through the lysed blood sample 18 in the "LOW" magnetic state position. FIG. 3 illustrates the first and second rotational magnet holders 22 and 24 aligned in a "HIGH" magnetic state position (i.e., 0.degree. or 180.degree. position) in which a "HIGH" magnetic field is applied to the lysed blood sample 18, such that the hemozoin crystals shown as block rectangles tend to be oriented perpendicular to the magnetic field. This orientation reduces the transmission of light through the lysed blood sample 18, relative to the randomly distributed hemozoin crystals if the light is polarized along the field direction; although most illustrative examples are shown with movable magnets that provide the "HIGH" and LOW'' magnetic state positions, the 
a detection area at the first position, the detection area defined by a first plurality of magnets (see magnets in figs. 2 and 3, which can also be applied to fig. 11, [0031], see motivation statement above) with at least two magnets on opposite sides of the sample holder to generate a first magnetic field that transects the light beam in a first direction to alter the light beam in a first manner when the biofluid sample within the sample holder is in the first position (see e.g., 162 in fig. 11 and [0030] et seq. describing the position of the magnets in the “HIGH” and “LOW” positions); 
a discernment area at the second position, the discernment area defined by a second plurality of magnets, separate and distinct from the first plurality of magnets (see magnets in figs. 2 and 3, which can also be applied to fig. 11, [0031], see motivation statement above) with at least two magnets on opposite sides of the sample holder to generate a second magnetic field that transects the light beam in a second direction to alter the light beam in a second manner when the biofluid sample within the sample holder is in the second position (see e.g., 162 in fig. 11 and [0030] et seq. describing the position of the magnets in the “HIGH” and “LOW” positions); and 
a light detector (e.g., detector 164 in fig. 11) on the opposite side of the light source that receives the light beam altered in the first manner under the first magnetic 
the one or more controllers operate the diagnostic device in at least a partially automated fashion (e.g., [0006] and [0059], which discloses the CPU is programmed to perform the rotation, measurement, comparison and output operations), the one or more controllers are programmed to execute instructions to: 
with the sample holder in the first position, expose the biofluid sample in the sample holder to the first magnetic field that transects the light beam in the first direction to alter the light beam in the first manner (e.g., [0037] discloses how light is altered in LOW magnetic state by having a baseline amount of light pass through the lysed blood sample and then in the HIGH magnetic state, a reduced transmission of light is passed though the lysed blood sample; [0038] also discloses how light is parallel vs. perpendicular; the HIGH and LOW magnetic states can also be applied to fig. 11, see [0031] and see motivation statement above), collect, via the light detector, the light beam altered in the first manner under the first magnetic field and determine whether a crystal is present in the biofluid sample based on an intensity of the light beam received when altered in the first manner (e.g., difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, [0030] et seq., which essentially discloses the determination of crystals present in the biofluid sample; see also [0037] et seq.). 
and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, [0030] et seq., which essentially discloses discerning a type of the crystal that is present in the biofluid sample because the comparison to thresholds or sample results is discerning the type of crystal; see also [0037] et seq), Grimberg does not specifically disclose the controller programmed to perform the discernment function when the sample holder is in the second position.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the controller programmed to perform the discernment function in the second position because Grimberg discloses in e.g., [0030] et seq., the difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, which essentially discloses first determining the existence of crystals in the sample, and then once the crystals are confirmed, discerning the crystals present in the biofluid sample is malaria by determining the progression of malaria in the sample.
	
	


As to claim 6, see at least four magnets in e.g., figs. 1-3, 7, 8 and [0032] et seq. of Grimberg. For example, in fig. 1, the rotational magnet assembly on each side has 2 magnets of Grimberg.
As to claim 7, paragraph [0008] recites that the first and second rotational magnet holders having one or more permanent magnets of Grimberg. 
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Please also refer to the response to arguments in the Office Actions filed 5/27/21 and 9/13/21. 
In response to applicant’s argument on pages 5-6 of the reply, the Office respectfully disagrees.  As explained in the modified rejection above, those skilled in the art would recognize that Grimberg’s controller can be easily modified to be programmed to perform the discernment function in the second position because Grimberg discloses in e.g., [0030] et seq., the difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample.  Because the difference measurement comparison to one or more thresholds or sample results of positive and/or negative samples is essentially equivalent to the crystal determination function, those skilled in the art would recognize that discerning the type of crystal in the sample would be the next logical step because and progression of malaria in the blood sample in e.g., [0030]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/4/2021